DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1, line 23, “configured” is mistyped as “configure”.
Claim 5 recites “fourteenth transistor”  -“ seventeenth transistor” in several locations, see for examples, lines 3-4, with no limitation to an eleventh-thirteenth transistors.
 Claim 5 recites “ fourth current source”  and “fifth current source” in several locations, see for example, see lines 4-5,   with no limitation to a third current source.
Claim 5 recites “a seventh node”-“eighth node” in several instances, see for example , lines 8-9, with no limitation to a “sixth node”.
Claim 5 recites “a seventh current”-“eighth current”, in several instances, see for example, lines 16-17, with no limitation to a “sixth current”.

Claim 10 recites “eigthteenth transistor”  -“ twenty-second transistor” in several locations, see for examples, line 2, with no limitation to  ninth-seventeenth transistors.
 Claim 10 recites “ sixth current source”  and “seventh current source” in several locations, see for example, see line 4,   with no limitation to a second-fifth current source(s).
Claim 10 recites “a ninth node” in several instances, see for example , line 15, with no limitation to a “fifth node”-“eigthth node”.
Claim 10 recites “a ninth current”-“tenth current”, in several instances, see for example, line 20, with no limitation to a “fifth current”- “eighth current”
Claim 10 recites “sixth circuit” in several instances, see for example, lines 4-5, with no limitation to third-fifth circuit(s).
 Claim 13, line 2, recites “fifth circuit” with no limitation to third-fourth circuit(s).
 Claim 20 recites “fifth circuit” with no limitation to third-fourth circuit(s).
Any claim whose base claim is objected is likewise objected.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the objection sets forth above.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach or fairly suggest in combination with the other limitations, the limitations of “ a first circuit comprising a first transistor and a second transistor, the first transistor including a first end coupled to the first node and a gate to which a first control signal is input, the second transistor including a 20first end coupled to the second node and a gate to which an inverted signal of the first control signal is input, a second end of the first transistor and a second end of the second transistor both being electrically coupled to the second power supply line, the first circuit being configure 25to supply a first current to the second power supply line, from the first node via the first transistor or from the second node via the second transistor; and 42 - a second circuit comprising a third transistor and a fourth transistor, the third transistor including a first end coupled to the first node and a second end coupled to the first power supply line, the fourth transistor 5including a first end coupled to the second node and a second end coupled to the first power supply line, the second circuit being configured to supply a second current from the first power supply line to the first node via the third transistor based on a magnitude of the first current, 10and to supply a third current from the first power supply line to the second node via the fourth transistor based on the magnitude of the first current”.
Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633